Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on 04/14/2021.

Claim Objections
3.       In view of Applicant’s argument [Remarks] and amendments filed 04/14/2021, claim objection(s) with respect to claims 1 and 18 have been fully considered and the objection is withdrawn.

Claim Interpretation 
4.       It is noted that the claims have been amended to recite specific hardware to perform the claimed operations. Thus, the present claimed arrangement is not interpreted under 35 USC 112(f).

Claim Rejections - 35 USC § 112
5.       In view of Applicant’s argument [Remarks] and amendments filed 04/14/2021, claim rejection(s) with respect to 35 USC 112(b) have been fully considered and the rejection of claims 8 and 9 under 35 U.S.C. 112(b) is withdrawn.

Examiner’s Statement of Reasons for Allowance
6.       Claims 1-19 are allowed.


The prior art of record fails to disclose or make obvious the claimed subject matter of claim 1. In particular, the applied references do not disclose and would not have rendered obvious:
“collect at least any two selected from a job log, an image log of a document, and information to be monitored through communication with a terminal present around the information processing apparatus; classify at least two of the job log, the image log, and the information to be monitored that have been collected by type; and aggregate results of use for combinations in which at least two types of the job log, the image log, and the information to be monitored that have been classified are combined.” along with all the other limitations as required by independent claim 1.

The prior art of record fails to disclose or make obvious the claimed subject matter of claim 10. In particular, the applied references do not disclose and would not have rendered obvious:
“acquire results of use for each combination of at least two types selected from a type of a job log, a type of an image log, and a type of information to be monitored in an information processing apparatus to be managed; and a second processor, coupled to the first processor, configured to distribute a first plug-in that provides a function to support business activities specified according to the result of use, to the corresponding information processing apparatus.” along with all the other limitations as required by independent claim 10.


“collect at least any two selected from a job log, an image log of a document, and information to be monitored through communication with a terminal present around the information processing apparatus, classify at least two of the job log, the image log, and the information to be monitored that have been collected by type, and an aggregate results of use for combinations in which at least two types of the job log, the image log, and the information to be monitored that have been classified are combined; and a server apparatus including a second processor configured to acquire results of use for the information processing apparatus to be managed, and a third processor configured to distribute a first plug-in which provides a function of supporting business activities specified according to the result of the use to a corresponding information processing apparatus.” along with all the other limitations as required by independent claim 18.

8.       It follows that claims 2-9 and 11-17 are then inherently allowable for depending on an allowable base claim.
9.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

10.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679.  The examiner can normally be reached on Monday-Thursday, 6AM - 4PM, PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NEIL R MCLEAN/Primary Examiner, Art Unit 2677